EXHIBIT 10.18

 

NATIONAL INSTRUMENTS CORPORATION

Restricted Stock Unit Award Agreement

(Non-Employee Director)

Grant Number: «RSU_Number»

National Instruments Corporation (the “Company”) hereby grants you,
«First» «Middle» «Last» (the “Participant”), an award of restricted stock units
(“Restricted Stock Units”) under the National Instruments Corporation 2015
Equity Incentive Plan (the “Plan”).  Subject to the provisions of Appendix A
(attached) and of the Plan, the principal features of this Award are as follows:

Date of Grant:        «Option_Date (Month date, year)»

Number of Restricted Stock Units:«RSU_Shares»

Vesting Commencement Date:«Vest_Base_Date (Month date, year)»

Vesting of Restricted Stock Units: Subject to any accelerated vesting provisions
in the Plan, the Restricted Stock Units will vest as follows:

One-third (1/3) of the Restricted Stock Units will vest on each anniversary of
the Vesting Commencement Date, subject to Participant continuing to be a
non-employee Director through such dates.

Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A will have the defined meanings ascribed to them in the Plan.

IMPORTANT:

The Company’s obligation to deliver Shares pursuant to this Award of Restricted
Stock Units is subject to all of the terms and conditions contained in Appendix
A and the Plan.  Before the Company delivers any Shares pursuant to this
Restricted Stock Unit Award Agreement, you must click on the link to each of the
documents required for acceptance, including, without limitation, the Restricted
Stock Unit Award Agreement and Appendix A thereto, the Plan, and the Restricted
Stock Unit Award Tax Obligations (collectively, the “Award Documents”) and
review each.    PLEASE BE SURE TO READ APPENDIX A, WHICH CONTAINS THE SPECIFIC
TERMS AND CONDITIONS OF THIS AWARD.

By clicking the “ACCEPT” button, you agree to the following: 

You acknowledge and agree that:

(a)you have been able to access and view the Award Documents and understand that
all rights and obligations with respect to this Award are set forth in such
documents;

(b)you agree to all terms and conditions contained in the Award Documents; and

(c)the Award Documents set forth the entire understanding between the Company
and you regarding this Award and your right to acquire Shares thereunder.

 

 

 

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS

1.Grant.  The Company hereby grants to the Participant under the Plan an Award
for a number of Restricted Stock Units set forth in the Restricted Stock Unit
Award Agreement, subject to all of the terms and conditions of the Restricted
Stock Unit Award Agreement, including this Appendix A (collectively, the “Award
Agreement”), and the Plan.

2.Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right
to receive a Share on the date it becomes vested.  Unless and until the
Restricted Stock Units will have vested in the manner set forth in Sections 3
and 4, the Participant will have no right to payment of any such Restricted
Stock Units.  Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.  Subject to the
provisions of Section 5, such vested Restricted Stock Units will be paid in
Shares as soon as practicable after vesting, but in each such case within the
period ending no later than the fifteenth (15th) day of the third (3rd) month
following the end of the Fiscal Year that includes the vesting date.

3.Vesting Schedule.  Except as provided in Sections 4 and 5, and subject to
Section 6, the Restricted Stock Units awarded by this Award Agreement will vest
in the Participant according to the vesting schedule set forth in the Award
Agreement.  In the event any Restricted Stock Units have not vested by the
fifteenth (15th) anniversary of the Vesting Commencement Date, the then-unvested
Restricted Stock Units awarded by this Award Agreement will thereupon be
forfeited at no cost to the Company and the Participant will have no further
rights thereunder.    

4.Acceleration of Vesting upon Death or Disability.  In the event Participant
ceases to be a Director as the result of Participant’s death or “Disability”
prior to the fifteenth (15th) anniversary of the Vesting Commencement Date, 100%
of the Restricted Stock Units that have not vested as of such date will
immediately vest.  For these purposes, “Disability” will mean a total and
permanent disability as defined in Section 22(e)(3) of the Code as determined by
the Administrator and in accordance with the Plan.

5.Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time.  If so accelerated, such
Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death.   It
is the intent of this Award Agreement to comply with the requirements of Section
409A so that none of the Restricted Stock Units provided under this Award
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.  Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2).  For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.





 

--------------------------------------------------------------------------------

 

 

6.Forfeiture upon Termination of Continuous Service.  If Participant ceases to
be a Director for any reason other than death or Disability, the then-unvested
Restricted Stock Units (after taking into any accelerated vesting that may occur
as the result of any such termination) awarded by this Award Agreement will
thereupon be forfeited at no cost to the Company and the Participant will have
no further rights thereunder.

7.Payment after Vesting.  Any Restricted Stock Units that vest in accordance
with Sections 3, 4 or 5 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole Shares, and no fractional
Shares shall be issued.  As determined by the Administrator, any fraction of a
Share shall be paid in cash based on the Fair Market Value of a Share.

8.Payments after Death or Disability.  Any distribution or delivery to be made
to the Participant under this Agreement will, if the Participant is then
deceased or Disabled, be made to the Participant’s legal representatives, heirs,
legatees or distributees, as applicable.  Any such transferee must furnish the
Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.

9.Tax Obligations.  Participant acknowledges that, regardless of any action
taken by the Company, the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Restricted Stock
Units, including, without limitation, (1) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) or other payment of tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant, (2) the
Participant’s and, to the extent required by the Company, the Company’s fringe
benefit tax liability, if any, associated with the grant or vesting of the
Restricted Stock Units or the issuance or sale of Shares, and (3) any other
Company taxes the responsibility for which the Participant has, or has agreed to
bear, with respect to the Restricted Stock Units (or the grant or vesting
thereof or the issuance or sale of Shares) (collectively, the “Tax
Obligations”), is and remains Participant’s responsibility.  Participant further
acknowledges that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends or other
distributions, and (ii) does not commit to and is under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result.  When Shares are issued as payment for vested Restricted
Stock Units, Participant generally will recognize immediate U.S. taxable income
if Participant is a U.S. taxpayer.  If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her jurisdiction.

10.Nature of Grant.  In accepting the award, Participant acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the Award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been awarded in the past;

(c) Participant is voluntarily participating in the Plan;

(d) the Award of Restricted Stock Units and the Shares subject to the Restricted
Stock Units, and the income and value of same, are not intended to replace any
compensation;

(e) the Award of Restricted Stock Units and the Shares subject to the Restricted
Stock Units, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;



 

--------------------------------------------------------------------------------

 

(f) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty; and

(g) unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Common Stock.

11.Rights as Stockholder.  Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued (including
in book entry), recorded on the records of the Company or its transfer agents or
registrars, and, if applicable, delivered to the Participant.

12.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A NON-EMPLOYEE DIRECTOR OF THE COMPANY,
AND NOT THROUGH THE ACT OF BEING APPOINTED AS A DIRECTOR, BEING GRANTED THIS
AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A DIRECTOR
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL. 

13.Address for Notices.  Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at 11500 N. Mopac Expressway,
Building A, Austin, Texas 78759, Attn: Stock Administrator, or at such other
address as the Company may hereafter designate in writing.

14.Grant is Not Transferable.  Except to the limited extent provided in Section
8, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

15.Binding Agreement.  Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

16.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company.  The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. 

17.Plan Governs.  This Award Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.





 

--------------------------------------------------------------------------------

 



 

18.Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.

19.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

20.Agreement Severable.  In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.



 

--------------------------------------------------------------------------------